Citation Nr: 1213857	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-35 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including major depressive disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel



INTRODUCTION

The Veteran served on active duty in the military from August 1961 to August 1963.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board). 

The Board has reviewed the record and finds that additional development is required in the present case.  Specifically, the Veteran indicated on his August 2010 substantive appeal (VA Form 9) that he was requesting a BVA hearing at the RO to be conducted by a Veterans Law Judge (VLJ).  The Veteran was scheduled for the requested Travel Board hearing on September 22, 2011, but he failed to report.

Then, in a letter dated on September 27, 2011, the Veteran requested that his Travel Board hearing be rescheduled.  The Veteran explained that he had recently relocated and that he in the course of his move he misplaced the notification of the time/date of the hearing.  Such resulted in him inadvertently missing his hearing.  The undersigned subsequently determined that good cause had been shown for his failure to appear and granted his motion/request for a new hearing.  38 C.F.R. § 20.704(d) (2011).

A remand of this matter to the RO is warranted to reschedule the Veteran's requested Travel Board hearing.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing at the earliest opportunity.  Notify him of the date, time and location of his hearing.  Put a copy of this letter in his claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, then also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

